                                                                Case 3:18-cv-04865-EMC Document 253 Filed 04/23/20 Page 1 of 3



                                                           1   DEAN S. KRISTY (CSB No. 157646)
                                                               dkristy@fenwick.com
                                                           2   KEVIN P. MUCK (CSB. No. 120918)
                                                               kmuck@fenwick.com
                                                           3   JENNIFER BRETAN (CSB No. 233475)
                                                               jbretan@fenwick.com
                                                           4   FENWICK & WEST LLP
                                                               555 California Street, 12th Floor
                                                           5   San Francisco, CA 94104
                                                               Telephone:     415.875.2300
                                                           6   Facsimile:     415.281.1350

                                                           7   ALISON C. JORDAN (CSB No. 311081)
                                                               ajordan@fenwick.com
                                                           8   FENWICK & WEST LLP
                                                               801 California Street
                                                           9   Mountain View, CA 94041
                                                               Telephone:     (650) 988-8500
                                                          10   Facsimile:     (650) 938-5200

                                                          11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                               Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                          12   Antonio J. Gracias, James Murdoch, Kimbal
F ENWICK & W EST LLP




                                                               Musk, and Linda Johnson Rice
                       ATTORNEYS AT LAW




                                                          13
                                          SAN FRANCISCO




                                                          14                               UNITED STATES DISTRICT COURT

                                                          15                             NORTHERN DISTRICT OF CALIFORNIA

                                                          16                                   SAN FRANCISCO DIVISION

                                                          17                                                      Case No.: 3:18-cv-04865-EMC
                                                          18                                                      STIPULATION SETTING
                                                                                                                  SCHEDULE FOR FILING ANSWER
                                                          19   IN RE TESLA, INC. SECURITIES                       TO CONSOLIDATED COMPLAINT
                                                               LITIGATION
                                                          20                                                      (Civil L.R. 6-1(a))
                                                          21                                                      Judge: The Honorable Edward M. Chen
                                                          22                                                      Date Action Filed: August 10, 2018
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                STIPULATION SETTING SCHEDULE FOR ANSWER                            Case No.: 3:18-CV-04865-EMC
                                                                 Case 3:18-cv-04865-EMC Document 253 Filed 04/23/20 Page 2 of 3



                                                           1           WHEREAS, on April 15, 2020, this Court entered an Order Denying Plaintiff’s Motion

                                                           2   to Convert, or Alternatively, to Strike; Granting Defendants’ Request for Judicial Notice; and

                                                           3   Denying Defendants’ Motion to Dismiss (“Order”) (ECF No. 251);

                                                           4          WHEREAS, in light of the Order and pursuant to Federal Rule of Civil Procedure

                                                           5   12(a)(4)(A), the time for all defendants to answer the Consolidated Complaint is April 29, 2020;

                                                           6          WHEREAS, the parties have met and conferred and agreed to extend the deadline for

                                                           7   defendants to file their answer(s) to June 15, 2020;

                                                           8          WHEREAS, pursuant to Civil Local Rule 6-1(a), the parties may stipulate in writing,

                                                           9   without a Court order, to extend the time within which to answer the complaint, provided the

                                                          10   change will not alter the date of any event or deadline already fixed by Court order;

                                                          11          IT IS ACCORDINGLY STIPULATED, pursuant to Civil Local Rule 6-1(a), by and

                                                          12   between the undersigned counsel for the parties, that the deadline for all defendants to answer the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                                          13   Consolidated Complaint shall be extended to June 15, 2020.
                                          SAN FRANCISCO




                                                          14   Dated: April 22, 2020                         FENWICK & WEST LLP
                                                          15                                                 By: /s/     Jennifer C. Bretan
                                                                                                                         Jennifer C. Bretan
                                                          16
                                                                                                                555 California Street, 12th Floor
                                                          17                                                    San Francisco, California 94104
                                                                                                                Telephone: (415) 875-2300
                                                          18                                                    Facsimile: (415) 281-1350
                                                                                                             Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                          19                                                 Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                                                                             Antonio J. Gracias, James Murdoch, Kimbal Musk,
                                                          20                                                 and Linda Johnson Rice
                                                          21   Dated: April 22, 2020                         LEVI & KORSINSKY, LLP
                                                          22                                                 By: /s/    Nicholas I. Porritt
                                                                                                                       Nicholas I. Porritt (admitted pro hac vice)
                                                          23
                                                                                                                1101 30th Street NW, Suite 115
                                                          24                                                    Washington, D.C. 20007
                                                                                                                Telephone: (202) 524-4290
                                                          25                                                    Facsimile: (202) 337-1567
                                                                                                                Adam M. Apton (CSB No. 316506)
                                                          26                                                    Adam C. McCall (CSB No. 302130)
                                                                                                                388 Market Street, Suite 1300
                                                          27                                                    San Francisco, CA 94111
                                                                                                                Telephone: (415) 373-1671
                                                          28                                                    Facsimile: (415) 484-1294


                                                                STIPULATION SETTING SCHEDULE FOR ANSWER         1                       Case No.: 3:18-CV-04865-EMC
                                                                 Case 3:18-cv-04865-EMC Document 253 Filed 04/23/20 Page 3 of 3



                                                           1
                                                                                                                  Attorneys for Lead Plaintiff Glen Littleton and
                                                           2                                                      Lead Counsel for the Class

                                                           3                                                    ***
                                                           4
                                                               Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this stipulation.
                                                           5
                                                               Dated: April 22, 2020                          By: /s/           Jennifer C. Bretan
                                                           6                                                                   Jennifer C.
                                                                                                                                         DIBretan
                                                                                                                                            STR
                                                                                                                                    S              ICT
                                                                                                                                 ATE                   C
                                                           7                                                                    T




                                                                                                                                                         O
                                                                                                                           S




                                                                                                                                                          U
                                                                                                                          ED
                                                           8




                                                                                                                                                           RT
                                                                                                                                                 TED




                                                                                                                      UNIT
                                                           9                                                                            GRAN




                                                                                                                                                                  R NIA
                                                          10
                                                                                                                                                       Chen
                                                                                                                                              ard M.

                                                                                                                      NO
                                                                                                                                            dw
                                                          11                                                                        Judge E




                                                                                                                                                                  FO
                                                                                                                        RT




                                                                                                                                                              LI
                                                          12
                                                                                                                               ER
                                                                                                                          H




                                                                                                                                                          A
F ENWICK & W EST LLP




                                                                                                                                    N                         C
                                                                            DATED: 4/22/2020                                                          F
                       ATTORNEYS AT LAW




                                                          13                                                                            D IS T IC T O
                                          SAN FRANCISCO




                                                                                                                                              R
                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                STIPULATION SETTING SCHEDULE FOR ANSWER           2                          Case No.: 3:18-CV-04865-EMC
